Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146390                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  KYLE SPEELMAN,                                                                                                     Justices
           Plaintiff-Appellee,
  v                                                                SC: 146390
                                                                   COA: 306532
                                                                   Ingham CC: 11-000226-NO
  CITY OF LANSING,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 8, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2013                         _________________________________________
           s0424                                                              Clerk